Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14-20 are allowed.

Examiner’s Comments and Response to Arguments
The previous drawing objections have been addressed and are withdrawn (see the 07/13/21 amended drawings).
The previous specification objections have been addressed and are withdrawn (see the 05/18/21 amended specification at paragraph [0022] for "housing 348" for providing antecedent basis for the claim term “housing”; and see the 07/13/21 amended specification which correctly identifies paragraph [0007] instead of paragraph [0021] as the paragraph that was amended).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose or suggest/teach the configuration of the inner cylindrical shaft 310 having a length that is longer than the length of the outer cylindrical shaft 308 so that an annular space is formed between the inner cylindrical shaft 310 and the upper cylindrical sub 346, and in combination with a flexible coupling 316 positioned within the annular space formed by the difference in the relative lengths of the inner cylindrical shaft 310 and the outer cylindrical shaft 308 (see independent claim 14 lines 13-19) “wherein the inner cylindrical shaft has an extended end that extends a length greater than a length of the outer cylindrical shaft at the pin end of the lower cylindrical sub such that the extended end of the inner cylindrical shaft extends into the housing of the upper cylindrical sub and forms an annular space; a flexible coupling positioned within the annular space and at least partially encircling the extended end of the inner cylindrical shaft, the flexible coupling coupled to the extended end of the inner cylindrical shaft and the inner surface of the housing”.
The cited prior art of record, Bogath, Yu, Chen, Kotovsky, and Anderson, individually or in combination, do not teach the limitations cited above.
While certain limitations may not have antecedent basis in the 17146051 specification, the limitations are supported/enabled at least in 17146051 Figures 3A-3B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	08/19/21
/WASEEM MOORAD/            Supervisory Patent Examiner, Art Unit 3676